Citation Nr: 0939054	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied service connection for a bilateral knee disability.  
In June 2009, a hearing was held at the RO before the 
undersigned acting member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran contends that his current bilateral knee problems 
are related to injuries sustained in service.  The Veteran 
testified that while he reported a history of knee pain on 
his service enlistment examination, he did not have any 
problems with his knees when he entered service in 1977, and 
had been cleared by his private doctor prior to enlistment.  
The Veteran testified that he had chronic knee problems 
throughout his military service after slipping off a tank and 
hitting his knees on a box.  

Historically, on a Report of Medical History for service 
enlistment in May 1977, the Veteran reported a history of 
occasional popping in his knees; however, no pertinent 
abnormalities were noted on examination at that time.  
Included in the service treatment records was a letter from a 
private physician, dated in June 1977, to the effect that 
Veteran was treated for sprained ligaments in the right knee 
in 1974, possibly due to wearing high platform shoes, and 
that the problem had been corrected and the Veteran was in 
good physical condition.  A date stamp on the letter and a 
notation on the service enlistment examination indicated that 
the doctor's statement was considered by the service examiner 
in June 1977.  The Veteran was found physically qualified for 
military service and was assigned an "L1" (lower 
extremities) on the Physical Profile Serial (PULHES).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" reflects the overall physical and 
psychiatric condition of a veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

The service treatment records showed that the Veteran was 
seen for chronic bilateral knee problems on numerous 
occasions during service.  Initial reports showed complaints 
of knee pain when running or on prolonged standing.  A 
report, dated in August 1978, noted a history of a twisting 
injury in basic training with chronic knee pain ever since.  
All clinical findings during service were essentially normal 
and showed full range of motion in both knees with no 
tenderness, instability, laxity, swelling, heat, or redness.  
The assessments included muscle pain and chondromalacia.  The 
Veteran reported a history of knee pain at the time of his 
separation examination in July 1981, however, no pertinent 
abnormalities were noted on examination at that time.  

The diagnosis on VA examination in November 2006, was 
bilateral retropatellar pain syndrome.  The examiner opined 
that it was less likely than not that the Veteran's current 
bilateral knee problems were related to service.  The 
examiner indicated that the Veteran had knee problems prior 
to service and that there was no exacerbation of his problem 
in service.  However, the examiner did not identify with 
specificity any particular knee disability that predated 
active service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

VA regulations provide, in pertinent part, that a veteran is 
presumed to be in sound condition when examined and accepted 
into the service except for defects or disorders noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. Id.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

If a presumption of aggravation under section 1153 arises, 
due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing by clear and unmistakable evidence "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).  

In this case, while the Veteran reported a history of knee 
problems at the time of service enlistment, no pertinent 
abnormalities were noted on examination at that time.  
Therefore, absent clear and unmistakable evidence of a pre-
existing knee disability, the Veteran is presumed to have 
been in good physical condition at the time of acceptance 
into military service.  38 C.F.R. § 3.304(b).  

Given the facts and medical complexity of this case, the 
Board finds that the November 2006 VA opinion was inadequate.  
The VA examiner apparently concluded that the Veteran's knee 
pain prior represented a pre-existing disability; however, 
the disability was not identified and thus does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1993); see also, Miler v. West, 11 Vet. App. 345, 348 
(1998) (A bare conclusion, even when reached by a healthcare 
profession is not probative without a factual predicate in 
the record.)  

Under the circumstances, the Board finds that the November 
2006 VA examination was inadequate and that further 
development of the record is necessary prior to appellate 
review.  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
healthcare providers who have treated the 
Veteran for any knee problems since his 
discharge from service.  Thereafter, the 
AMC should attempt to obtain all 
identified records and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If any records identified by 
the Veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current 
bilateral knee disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should identify any current 
bilateral knee disability and then as to 
each current disorder, respond to the 
following:  

1)	Is it at least as likely as not 
that the Veteran had a disability 
of the either or both knees at 
the time of his service 
enlistment examination?  If so, 
the examiner should identity the 
particular disability with 
specificity.  

2)	If a knee disability is found to 
have predated military service, 
is it at least as likely as not 
that any identified pre-existing 
disability underwent an increase 
in the underlying pathology 
during service?  

3)	If there was an increase during 
service, is it at least as likely 
as not that any increase was due 
to the natural progress of the 
disease OR was the increase due 
to aggravation of the pre-service 
disorder?  If applicable, a 
discussion of the significance of 
the pre-service finding and the 
relationship, if any, to his 
current knee disability would be 
helpful.  

4)	If the Veteran did not have a 
pre-existing knee disability at 
the time of service enlistment, 
is it at least as likely as not 
that any current knee disability 
was present in, or otherwise 
related to his knee problems in 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	David L. Wight
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

